                                   IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:19-CV-00594-RJC-DSC


               KIM ROSAS et. al.,                               )
                                                                )
                                 Plaintiffs,                    )
                                                                )
               v.                                               )
                                                                )
               AMANDA HEARN et. al.,                            )
                                                                )
                                Defendants.                     )



                      THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Jim L. Hardin]” (document #9) filed November 26, 2019. For the reasons set forth

              therein, the Motion will be granted


                      The Clerk is directed to send copies of this Order to counsel for the parties, including but

              not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


                      SO ORDERED.


Signed: November 26, 2019
